Grant, J.
(dissenting). I see no reason why this case
should be remanded for further testimony. Even if it should have been found that some of the vendees in these land contracts were responsible, still, in the absence of bad faith or an attempt to defraud Mr. Wilson’s grantee, Snow, 3 do not think the proceedings are open to this controversy on the part of Mr. Snow’s heirs. The testimony establishes the fact that Mr. Wilson and Mr. Holliday considered it for the. best interest of all concerned that these contracts be surrendered without further expense. Upon the neglect or refusal of the vendees to carry out their contracts, the vendor has three remedies: (1) Bills for specific performance; (2) suits at law to recover the purchase price; (3) repossession of the property, and suits to recover damages for a breach of the contract. Mr. Wilson was personally responsible to Mr. Holliday. Mr. Snow was not. Mr. Snow had taken Mr. Wilson’s personal obligation to pay the mortgage debt. It seems to me to have been clearly understood, under these circumstances, that Wilson and Holliday controlled the securities conveyed to Holliday by these mortgages and contracts, bound of course to exercise the utmost good faith to realize from them in reduction of the debt due from Wilson to Holliday. Mr. Wilson was of the opinion that it would be better for him and for all concerned to take back the land, and not to take proceedings against the vendees to enforce these contracts. He was the man most interested. Were he and Mr. Holliday under obligations to get the assent of Mr. Snow to these proceedings ? Suppose Mr. Snow had refused, would Mr. Holliday have been compelled to resort to legal proceedings against the vendees, when both he and Wilson were satisfied that it would be better to take the property and sell it in discharge of the mortgage ? I think not. There seems to be no claim that Holliday and Wilson did not act in good faith, and, having done so, I think the decree *502should be affirmed. In all other respects I concur in the conclusion reached by my Brother Hooker.
Long, J., did not sit.